Order entered February 19, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00092-CR

                              SYED SARTAJ NAWAZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81120-2017

                                            ORDER
         On September 13, 2019, we ordered court reporter Sheri Vecera to file a supplemental

reporter’s record of the September 30, 2016 hearing on the pre-indictment application for writ of

habeas corpus seeking a bond reduction. She did not do so. By order dated January 14, 2020,

we again ordered her to file a supplemental reporter’s record and cautioned her that the failure to

do so would result in the Court ordering she not sit until the supplemental reporter’s record was

filed.

         This case is set for submission on February 25, 2020. To date, no supplemental reporter’s

record of the September 30, 2016 hearing on the pre-indictment application for writ of habeas

corpus seeking a bond reduction has been filed.
        We ORDER court reporter Sheri Vecera not to sit until the supplemental reporter’s

record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Sheri Vecera, official court reporter; Collin

County Auditor’s Office; and counsel for all parties.

                                                        /s/   LANA MYERS
                                                              PRESIDING JUSTICE




                                               –2–